Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In accord with the Amendment filed on January 21, 2021, claims 1, 4, and 5 were amended.
In response to an interview conducted on March 10, 2021, a Supplemental Amendment was filed on March 12, 2021 further amending claims 1, 4 and 5.  
Claims 1-8 are currently pending, of which claims 1, 4, and 5 are independent claims. 

Response to Arguments
In view of the substantive amendments made to the claims in the Amendments, the previous non-statutory subject matter rejection is now withdrawn.  No further rejections remain pending.  Therefore, the case is in condition for allowance.

Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
Adachi, US Patent Publication No. 2012/0288197 A1 is directed to a picture quality controlling device (10) that controls a picture quality for an image signal which is input.  A histogram generation unit (14) generates a histogram for at least one of brightness, chromaticity, color, and frequency information pieces from an image contained in the image signal and a threshold value comparing unit (17) compares the histogram with a threshold value previously 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1
The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of an input error detection device configured to detect an error in inputting a value used to control a manufacturing machine having a servo motor configured to drive two or more axes of the manufacturing machine, the input error detection device comprising: a processor configured to create a histogram based on a set of values which are stored in a memory associated with the manufacturing machine and are used to control the servo motor to drive the two or more axes of the manufacturing machine, and based on the histogram, to determine the error in inputting the value used to control the manufacturing machine, wherein the set of values include numerical values for controlling the servo motor to drive the two or more axes of the manufacturing machine, “the processor is further configured to divide the numerical values into classes for each of a predetermined range of maximum and minimum command amounts that the manufacturing machine handles and create a plurality of histograms for each of the classes, the processor is further configured to determine the error in inputting a numerical value by comparing the plurality of histograms”, the error includes at least one of erroneous decimal point, erroneous number of digits, wrong entry of names of one of the two or more axes of the manufacturing machine, or input data that is deviated from the range of the maximum and minimum command amounts that the manufacturing machine handles, the processor is further configured to, in response to determining the error, cause a display to display a possibility of the error occurring in the inputting of the numerical value, to facilitate confirmation of the possibility of the error, 2Application No. 16/361,209Docket No.: 4952-622 and in response to determining the error, the processor is further configured to receive a corrected numerical value input by an operator to correct the detected and displayed error, and use the corrected numerical value input by the operator to control the servo motor to drive the axes of the manufacturing machine.

Claim 4
The reasons for allowance of Claim 4 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of an input error detection device configured to detect an error in inputting a value used to control a manufacturing machine having a servo motor configured to drive two or more axes of the manufacturing machine, the input error detection device comprising: a parameter input unit; a control unit; a histogram creation unit configured to create a histogram based on a set of values which are stored in a memory associated with the manufacturing machine and are used to control the servo motor to drive the two or more axes of the manufacturing machine; and 3Application No. 16/361,209Docket No.: 4952-622 a wherein the histogram creation unit divides the numerical values included in a block in the control program into classes for each of a predetermined range of maximum and minimum command amounts that the manufacturing machine handles, and creates, for each of the classes”, a histogram based on an occurrence frequency of decimal-pointed numerical values as a frequency and a histogram based on an occurrence frequency of non-decimal-pointed numerical values as a frequency, and “the determination unit determines the error in inputting a numerical value included in the control program by comparing the histogram of the decimal-pointed numerical values and the histogram of the non-decimal-pointed numerical values”, and wherein the error includes at least one of erroneous decimal point, erroneous number of digits, wrong entry of names of one of the two or more axes of the manufacturing machine, or input data that is deviated from the range of the maximum and minimum command amounts that the manufacturing machine handles, in response to determining the error, the parameter input unit displays a possibility of the error occurring in the inputting of the numerical value, to facilitate confirmation of the possibility of the error, and in response to determining the error, the parameter input unit receives a corrected numerical value input by an operator to correct the detected and displayed error, 4Application No. 16/361,209Docket No.: 4952-622 and the control unit uses the corrected numerical value input by the operator to control the servo motor to drive the axes of the manufacturing machine.



Claim 5
The reasons for allowance of Claim 5 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of an input error detection device configured to detect an error in inputting a value used to control a manufacturing machine having a servo motor configured to drive two or more axes of the manufacturing machine, the input error detection device comprising: a parameter input unit; a control unit; a histogram creation unit configured to create a histogram based on a set of values which are stored in a memory associated with the manufacturing machine and are used to control the servo motor to drive the two or more axes of the manufacturing machine; and a determination unit configured, based on the histogram, to determine the error in inputting the value used to control the manufacturing machine, wherein the set of values include numerical values included in a control program for controlling the servo motor to drive the two or more axes of the manufacturing machine, “wherein the histogram creation unit divides the numerical values included in the control program into classes for each of a predetermined range of maximum and minimum command amounts that the manufacturing machine handles”, and creates, for each of the classes, a histogram based on an occurrence frequency of decimal-pointed numerical values as a frequency and a histogram based on an occurrence frequency of non-decimal-pointed numerical values as a frequency, and “the determination unit determines the error in inputting a numerical value included in the control program by comparing the histogram of the decimal-pointed 5Application No. 16/361,209Docket No.: 4952-622 numerical values and the histogram of the non-decimal-pointed numerical values”, and wherein the error includes at least one of erroneous decimal point, erroneous number of digits, wrong entry of names of one of the two or more axes of the manufacturing machine, or input data that is deviated from the range of the maximum and minimum command amounts that the manufacturing machine handles, in response to determining the error, the parameter input unit displays a possibility of the error occurring in the inputting of the numerical value, to facilitate confirmation of the possibility of the error, and in response to determining the error, the parameter input unit receives a corrected numerical value input by an operator to correct the detected and displayed error, and the control unit uses the corrected numerical value input by the operator to control the servo motor to drive the axes of the manufacturing machine.
As dependent claims 2, 3, and 6-8 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.  Support for the above noted limitations can be found, at least, in FIGs. 1-4 and corresponding description.
The prior art made of record include JP2003295916A to Furuta; Fujii et al. (US 2006/0102858 A1); Brown et al. (US 2016/0277268 A1); Pakonen et al. (US Patent No. 6,507,181 B1); Poosala (US Patent No. 6,108,647 A); and Adachi (US Patent Publication No. 2012/0288197 A1).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, any comments should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMC/Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117